Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Karen Richardson, M.D.,
(NPI: 1780789131),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1020
ALJ Ruling No. 2014-9

Date: October 29, 2013

DISMISSAL AND REMAND

Petitioner, Karen Richardson, M.D., challenges the effective date of her participation in
the Medicare program. The Centers for Medicare & Medicaid Services (CMS) moves to
dismiss her appeal. CMS argues that Petitioner has no right to a hearing before an
administrative law judge, because she has not obtained a reconsidered determination.

For the reasons set forth below, I grant CMS’s motion and dismiss this case pursuant to
42 CFR. § 498.70(b).

Background

Petitioner is an emergency room physician and member of the Oakbend Medical Group.
In an application (CMS-855R) filed October 9, 2012, she applied for enrollment in the
Medicare program and asked that her benefits be reassigned to the group practice. CMS
Ex. 1. Apparently, other members of the practice filed similar applications at about the
same time.
In a letter dated December 4, 2012, the Medicare contractor, Novitas Solutions, Inc.,
advised Petitioner that her enrollment application had been approved with an effective
date of October 27, 2012. The notice advised her that, if she disagreed with the
established effective date, she could request reconsideration before a contractor hearing
officer. CMS Ex. 3.

Apparently, one of Petitioner’s medical group colleagues, Ian Smalling, N.P., had earlier
received a similar letter approving his Medicare application. On January 15, 2013, with
Petitioner and other members of the practice, he filed a joint request for reconsideration
challenging their effective dates of enrollment. CMS Ex. 4. Ina letter dated May 17,
2013, the contractor’s hearing specialist issued its reconsidered determination in Mr.
Smalling’s case. CMS Ex. 5. Although the letter refers to similar initial determinations
issued to other members of the practice, including Petitioner, it states that “a formal
decision is not rendered in this letter for [those] providers.” CMS Ex. 5 at 1.

CMS acknowledges, but does not explain or justify, that, to date, the contractor has not
issued a reconsidered determination in Petitioner’s case. In a letter dated June 20, 2013,
Petitioner requested an ALJ hearing to challenge the effective date of her enrollment.
CMS now moves to dismiss that hearing request.

Discussion

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. § 424.505. To
enroll in Medicare, a prospective supplier must complete and submit an enrollment
application. 42 C.F.R. §§ 424.510(d)(1), 424.515(a). When CMS determines that a
supplier meets the applicable enrollment requirements, it grants her Medicare billing
privileges. For physicians, the effective date for billing privileges “is the /ater of the date
of filing” a subsequently approved enrollment application or “the date an enrolled
physician . . . first began furnishing services at a new practice location.” 42 C.F.R.

§ 424.520(d) (emphasis added).

CMS’s determination as to the effective date of enrollment is an “initial determination”
that is subject to review under the procedures set forth in 42 C.F.R. Part 498. 42 C.F.R.
§§ 498.3(1), (b)(15). A supplier or prospective supplier dissatisfied with an initial
determination may request reconsideration by filing a written request within 60 days from
receipt of the notice of the initial determination. 42 C.F.R. §§ 498.5(d)(1); 498.5(D(1);
498.22. If CMS (or its contractor) receives a properly-filed request for reconsideration, it
makes a reconsidered determination affirming or modifying the initial determination. 42
C.F.R. § 498.24(c). A supplier or prospective supplier dissatisfied with a reconsidered
determination is entitled to a hearing before an administrative law judge. 42 C.F.R.

§§ 498.5(d)(2); 498.5(1)(2). The regulations do not provide for a hearing in the absence
of a reconsidered determination. Denise A. Hardy, D.P.M., DAB No. 2464 at 4-5 (2012);
Hiva Vakil, DAB No. 2460 at 4-5 (2012).

I am deeply troubled by the contractor’s unjustified failure to issue a timely reconsidered
determination in this matter. Nevertheless, my authority is limited. I simply have no
jurisdiction to review the merits of this case. I therefore remand the matter to CMS and
recommend that it or its contractor immediately issue a reconsidered determination. But
see lan Smalling, N.P., DAB CR2971 (2013) (finding that the contractor properly
determined the effective date for Nurse Practitioner Smalling).

Conclusion
Because neither CMS nor its contractor issued a reconsidered determination in this case,

Petitioner does not have a right to an ALJ hearing. | therefore dismiss her hearing
request pursuant to 42 C.F.R. 498.70(b).

/s/

Carolyn Cozad Hughes
Administrative Law Judge
